DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (see notes in Action mailed 10/22/2019 regarding change in AIA  status).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Status of the Claims
Claims 1-9, 11-15, and 17-24 are pending.  Claims 12, 17-18, 20, and 23 were amended in the Reply filed 2/23/2021.  Claims 1-9 remain withdrawn as directed to a non-elected invention.  Claims 11, 18-19, and 21-23 remain withdrawn as directed to a non-elected species.  Claims 12-15, 17, 20, and 24 are presently examined. 
Claims 11, 18-19, and 21-23 were not properly indicated as “withdrawn” in the Reply filed 2/23/2021.  Applicant is directed to MPEP § 714 and 37 C.F.R. 1.121.  Applicant is advised that future submissions that do not comply with MPEP § 714 and 37 C.F.R. 1.121, including 37 

Election/Restrictions
Applicant's election with traverse of Group II (original claims 10-20 as filed 1/19/2017) and the species of “Example 2/Figure 1” in the reply filed on 6/30/2020 (see Second Requirement mailed 5/1/2020) was previously acknowledged, and the traversal was found not persuasive as explained on record.  The requirement was previously deemed proper and made final.
Claims 1-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/9/2019.
In the Reply filed 2/23/2021, independent claim 12 was substantially and materially amended (compare Claim 12 as filed 2/23/2021 with claim 12 as filed 6/30/2020).  Therefore, a preliminary question is whether or not the originally elected species reads upon instant amended claim 12 as filed 2/23/2021 (see also § Claim Interpretation below).  
The elected species is understood as follows:  The originally elected species is understood to be “Example 2/Figure 1” as described at Figure 1 and ¶¶[0079]-[0084] of the Specification (see Reply filed 6/30/2020), wherein Example 2 identifies a process wherein the “tissue starting material” is identified as “human placenta including the attached umbilical cord and attached amnion and chorionic membrane” (see, e.g., Spec. filed 1/19/2017 at ¶[0079]; see also instant claims 12(a) and 13).  The process includes a step wherein a tissue slurry is adjusted to “a pH of about 3.2”, and wherein the oxidizing and decellularizing agent of H2O2 is used (see, e.g., Spec. filed 1/19/2017 at ¶[0081]; see also instant claims 12(b), 14-15).  The elected species was subjected to filtration steps as discussed at ¶[0082] of the specification (see, e.g., Spec. filed 1/19/2017 at ¶[0082]), which are understood to follow the basic processing sequence shown below:

    PNG
    media_image1.png
    281
    746
    media_image1.png
    Greyscale

Wherein the filtering and recycling was continued until the F1 filtrate became clear, at which point the recycling was stopped (see, e.g., Spec. filed 1/19/2017 at ¶[0082]; see also instant claims 12(b), 12(c), 12(d), and 24), the “clear” F1 filtrate is identified as corresponding to “approximately 90% of the starting material” captured as an F2 retentate, and “approximately 10% of the starting material” captured as F1 retentate (see, e.g., Spec. filed 1/19/2017 at ¶[0082]; see also instant claim 12(e)).  The “Finish Processing” steps are described at ¶[0083] (see, e.g., Spec. filed 1/19/2017 at ¶[0083]), which identify that the F2 retentate was isolated as a product (see, e.g., Spec. filed 1/19/2017 at ¶[0083]; see also amended claim 12(f), which is now limited to the F2 retentate), lyophilized until dry), as illustrated below:

    PNG
    media_image2.png
    277
    677
    media_image2.png
    Greyscale

Following the isolation of the F2 retentate, it was lyophilized until dry, then re-suspended in water (id.), and only after the steps corresponding to claims 12(e) and 12(f), was the resulting slurry pH adjusted (see, e.g., Spec. filed 1/19/2017 at ¶[0083]).  However, amended claim 12(e) now requires repeating steps b) ....until at least 80% of the solids are removed from the reaction vessel....”, but claim 12(b) is reasonably understood to require adding additional starting material (see claim interpretation section).  Accordingly, the originally elected species is understood to be “Example 2/Figure 1” as described at Figure 1 and ¶¶[0079]-[0084] of the Specification (see, e.g., Spec. filed 1/19/2017 at ¶¶[0079]-[0083]) is understood to read upon amended claims 12-15, 20, and 24.  
	The originally elected species does not read upon all claims.  Regarding claim 11, the originally elected species does not reasonably read upon claim 11 because the F2 retentate remains at the F2 filter until isolation (see, e.g., id. at ¶[0082]-[0083], Fig. 1), and the F1 retentate is not “recycled upstream to any stage of the particle size separation filtering system” but instead remains at the same stage of the particle size separation filtering system, namely at the F1 filter stage (see id.; note that at claim 11, the term “stage” is undefined, but has been reasonably interpreted in view of ¶¶[0029], [0038] to refer to a reaction vessel and its accompanying filter, 1.  Regarding claim 18, the originally elected species does not teach or describe a process wherein material is “isolated separately from ... the F1 ... retentate”, but only the F2 retentate (see id).  Regarding claim 19, no pH adjustment of any retentate occurs after step (d) but before prior to step (f) (see id.).  Regarding claim 21, the starting material is not bone (see id).  Regarding claim 22, no bi-layered product is made or disclosed in the elected species (see id). Regarding claim 23, no F3 filter is present in the filtering system of the elected species (see id.).  Accordingly, the originally elected species does not read upon claims 11, 18-19, or 21-23.  The elected species is silent regarding the exact limitations set forth at claim 17 and 242.
	Per MPEP 803.02, an extensive search has again been conducted for the elected species, which was subsequently deemed either anticipated or obvious in view of the prior art set forth below.  Notably, per MPEP 803.02(III)(A), the claim has been fully examined with respect to the elected species and to the extent necessary to determine patentability. MPEP 803.02(III)(A) states that 
If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration. . .
. . . .
The prior art search will not be extended unnecessarily to cover all nonelected species
Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious (see, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298, 92 USPQ2d 1163, 1171 (Fed. Cir. 2009)).  Accordingly, the elected species has been rejected below, and claims drawn to non-elected species have been held withdrawn from further consideration at this time.
Claims 11, 18-19, and 21-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/30/2020.
	Accordingly, amended claims 12-15, 17, 20, and 24 are examined below.

Information Disclosure Statement
As noted in the previous Actions mailed upon 10/22/2019 and 8/24/2020, the listing of references in the specification is not a proper information disclosure statement (see, e.g., Spec. filed 1/19/2017 at ¶¶[0104]-[0113]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Independent claim 12 was amended on 4/16/2020, further amended on 6/20/2020, and has again been amended in the Reply filed 2/23/2021, as set forth below: 
12. (Currently Amended) A process for producing a decellularized small particle tissue from a starting tissue comprising cells, growth factors, and one or more of collagen, elastin, fibronectin and laminin, which conserves the 
(a) selecting a tissue starting material comprising cellular material, growth factors, and one or more of collagen, elastin, fibronectin and laminin from which a decellularized small particle tissue with conserved growth factors, and one or more of collagen, elastin, fibronectin and laminin is to be prepared,
(b) mixing the tissue starting material 
(c) providing a particle size reduction separation filtering system comprising two filters, F1 and F2, wherein there is produced an F1 filtrate, an F1 retentate, and an F2 filtrate and an F2 retentate, and wherein the pore sizes of the filter F1 range from 200 microns to 0.2 microns, and the pore sizes of the filter F2 ranges from 0.2 microns to 10 Kilo Daltons to yield a filtrate and retentate at each of said filters F1 and F2 
(d) subjecting the liquid component and the solids component to separation steps comprising: 
1 [[.]]) passing the liquid component and the solids component from the reaction vessel through filter F1 to produce an F1 filter filtrate and retentate;
2) passing the filtrate from the F1 filter [[1 to]] through the F2 filter, thereby producing 2 filter filtrate and [[an F2]] retentate and;
3) returning the F2 filter filtrate to said reaction vessel with said [[and]] F1 filter retentate for further decellularization and particle size reduction; and 
(e) [[2.]] repeating steps b), c) and d) until at least 80% of the solids are removed from the reaction vessel, thereby capturing retentate on the F2 filter, and 
(f) [[e)]] isolating decellularized small particle tissue F2 filter retentate 

	The preamble of claim 12 (“for producing....comprising the following steps”) has been interpreted in view of MPEP § 2111.02(II), and has been reasonably identified as reciting an intended purpose or use that is fully satisfied by all embodiments that satisfy the positively recited method steps in the body of claim 12 (see, e.g., MPEP § 2111.02, §2111.02(II)).
Regarding amended claim 12, the term “small particle tissue” is not explicitly defined on record; however, the Specification identifies that 
In general, the pore size of the filters of the filtering step range down, for example, from about 200 microns or higher, but preferably below about 100 microns to 0 microns or so, to tenths of microns and most preferably, to 100 Kilo Dalton to 10 Kilo Dalton. At these sizes, the tissue is considered to be of small particle size within the meaning of the present invention.
	(Spec. filed 1/19/2017 at ¶[0030], emphasis added)
Accordingly, at the sizes of “about 200 microns or higher” or “below about 100 microns to 0 microns or so” is reasonably “considered to be of small particle size within the meaning of the present invention” (see, e.g., Spec. filed 1/19/2017 at ¶[0030]).  Accordingly, “small particle tissue” is reasonably understood to be >200 microns or <100 microns in size.  Accordingly, as described on record, the term reads upon anything except particles in the intermediate range of about 100 to 200 microns.
	Regarding claim 12(a), the “selecting” step is an active method step and is reasonably satisfied if prior art inherently, explicitly, or implicitly “selects” such a tissue or otherwise renders the selection of such a tissue obvious.  Regarding the enumerated components, it is presumed that all tissues recited at claim 13, including placenta, fully satisfy all limitations recited at claim 12(a).
Regarding claim 12(b), 
(b) mixing the tissue starting material 
It is understood that “a decellularizing agent” can include an “oxidizing agent” as recited at claim 13, including H2O2.  Furthermore, “an acid pH” is understood to read upon any pH “from 2 to 7” as recited at claim 15.   The recitation “in the presence of blood” does not recite a minimal amount, and therefore any residual or trace amounts of blood is sufficient to satisfy the minimal requirement that such reactions take place “in the presence of blood”.  Amended claim 12(b) is understood to require the active step of actually adding “tissue starting material”, and therefore per claim 12(e), each time claim 12(b) is repeated, additional “tissue starting material” is understood to be added to the system.
	Regarding claim 12(c) and claim 12(d), 
(c) providing a particle size reduction separation filtering system comprising two filters, F1 and F2, wherein there is produced an F1 filtrate, an F1 retentate, and an F2 filtrate and an F2 retentate, and wherein the pore sizes of the filter F1 range from 200 microns to 0.2 microns, and the pore sizes of the filter F2 ranges from 0.2 microns to 10 Kilo Daltons to yield a filtrate and retentate at each of said filters F1 and F2 
(d) subjecting the liquid component and the solids component to separation steps comprising: 
1 [[.]]) passing the liquid component and the solids component from the reaction vessel through filter F1 to produce an F1 filter filtrate and retentate;
2) passing the filtrate from the F1 filter [[1 to]] through the F2 filter, thereby producing 2 filter filtrate and [[an F2]] retentate and;
3) returning the F2 filter filtrate to said reaction vessel with said [[and]] F1 filter retentate for further decellularization and particle size reduction; and 
These steps have been interpreted graphically as follows:

    PNG
    media_image3.png
    280
    745
    media_image3.png
    Greyscale
,
wherein the F2 Retentate remains at the F2 filter (i.e., it is “captured”).  Claim 12(e) is understood to occur immediately upon the completion of claim 12(d), which is understood to be when “the F2 filter filtrate” is returned “to said reaction vessel with said [[and]] F1 filter retentate”.  Therefore, as presently amended, step 12(d) is understood to occur once prior to step 12(e).
	Amended claim 12(e) requires, 
(e) [[2.]] repeating steps b), c) and d) until at least 80% of the solids are removed from the reaction vessel, thereby capturing retentate on the F2 filter, and 
Accordingly, as presently amended, claim 12(e) now recites a conditional limitation, namely that steps 12(b), 12(c), and 12(d) are repeated, ad infinitum, until “at least 80% of the solids are removed from the reaction vessel”.  This amendment raises substantial and material concerns because claim 12(b) requires the “mixing” of additional tissue starting material, and claim 12(c) is presumably already satisfied and therefore it is unclear why step claim 12(c) would be repeated at all.  The provision of additional “starting material” into the system per claim 12(b) is problematic because it is unclear that the stopping condition at claim 12(e) would ever be satisfied.  As evidenced by claim 24, step 12(d) is not 100% efficient and may only result in capturing 65% of the tissue starting material as F2 filter retentate prior to claim 12(b) being repeated and additional tissue starting material being added to the system (as noted above, the 1 retentate are one stage).  Accordingly, if 65% efficiency is presumed, per instant claim 24, and the same amount of material is added each time claim 12(b) is repeated, then the steps of claims 12(b), 12(c), and 12(d) would be repeated ad infinitum without end, because 45% of the total material present in the system would remain in the reaction vessel and F1 retentate stage.  This raises enablement issues as set forth below.
At claim 1, the term “substantially” conserved is undefined.  Although the Specification reasonable informs artisans that the enumerated proteins would be “substantially conserved at both the F1 retentate and the F2 retentate (see, e.g., Spec. filed 1/19/2017 at ¶¶[0039]-[0046]), it is unclear what the relative terminology “substantially” means in the context of the pending claims.  
	Additional claim interpretations are discussed below. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12(d) recites
2) passing the filtrate from the F1 filter [[1 to]] through the F2 filter, thereby producing 2 filter filtrate and [[an F2]] retentate and;
The “;” should be placed before the “and”.
Appropriate correction is required.

Denial of Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 61/630,561; Application No. 13/694,586; and Application No. 13/986,970 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Lack of Express Support
Amended claims 12-15, 17, 20, and 24 recite a subgenus of inventions, specifically methods, which are not described or supported by Application Nos. 61/630,561; 13/694,586; and 13/986,970.  
Specifically, claims 12-15, 17, 20, and 24 as currently claimed do not literally appear in the prior filed applications, and Applicant has not identified where such claims may be found in the disclosures of the prior filed applications.  
Notably, Application No. 61/630,561 lacks any claim set at all, discloses only a modified form of instant Figure 6 (i.e., all other Figures are absent) and discloses a 13 page Specification (see, e.g., App’561, passim).  The disclosure of App’561 fails to literally recite any of instant claims 12-15, 17, 20, and 24.  In addition, the ranges recited at instant claims 12, 15, 17, and 24 are literally absent from App’561.
Notably, Application No. 13/694,586 contained a modified form of instant Figure 6 (i.e., all other Figures are absent) and disclosed a 15 page Specification (see, e.g., App’586, passim).  The disclosure of App’586 fails to literally recite any of instant claims 12-15, 17, 20, and 24.  In addition, the ranges recited at instant claims 12 and 24 are literally absent from App’586.
Notably, Application No. 13/986,970 is a CIP of App’586, and the disclosure of App’970 fails to literally recite any of instant claims 12-15, 17, 20, and 24.  In addition, the ranges recited at instant claims 12 and 24 are literally absent from App’970.
Accordingly, the instantly amended claims are literally absent from the Application Nos. 61/630,561; 13/694,586; and 13/986,970; meaning that the instantly amended claims as filed 6/30/2020 lack express support in the prior filed applications. 
Lack of Implicit or Inherent Support
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.  In addition, per MPEP § 2163.05, the failure to be entitled to an may arise when the claims use claim language which is not synonymous with the terminology used in a provisional application. 
Each of Application Nos. 61/630,561; 13/694,586; and 13/986,970 fail to implicitly or inherently support the full scope of amended claims 12-15, 17, 20, and 24 as filed 6/30/2020.  
Regarding Application No. 61/630,561, the closest supporting disclosure appears at Figure 1 of App. ‘561 and the method disclosed at pages 10-11 of the Specification filed 12/14/2011.  However, these disclosures are not synonymous or equivalent in scope to the instantly pending claims as filed 6/30/2020.  For example, the method disclosed at pages 10-11 of App’561 encompasses isolated product prior to any (or very little) filtration occurring (see, e.g., App’561 at 10-11 at step (b) and (e)), wherein isolated products may be taken from any filtrate or retentate (id.), and wherein multiple filters may be utilized, which are not limited in the manner recited at instant claim 12(d)-12(e).  The language, range, and steps at amended claim 12(e) are absent.  Therefore, the claims at issue are neither equivalent nor synonymous in scope, and App’561 fails to provide any guidance that would reasonably direct and artisan to make specific alterations necessary to arrive at the equivalent claim scope currently being claimed.
Regarding Application No. 13/694,586, the closest supporting disclosure is found at claims 1 and 21 and at ¶[0026] in the originally filed disclosure of App’586.  However, these disclosures are not synonymous or equivalent in scope to the instantly pending claims as filed 6/30/2020.  For example, claims 1 and 21 of App’586 do not recite the synonymous or equivalent limitations set forth at instant claim 12(b), 12(c), 12(d), or (e) (compare App’586 at claims 1 and 21 with e.g., 100+ filters), wherein instant claim 12 is limited to two filters.  In addition, App’586 identifies that any filtrate or retentate can be recycled, not just the F2 filtrate and F1 retentate as instantly claimed (compare App’586 at claim 1(d) and 21(d) with instant claim 12(c)-12(e)).  App’586 at claim 1(e) identifies that a product may be isolated from any step, including even F1 retentate or F2 filtrates (compare App’586 at claim 1(e) and 2(e)1 with instant claim 12(c)-12(e)).  Finally, App’586 fails to teach or recite the limitations set forth at instant claim 12(e); the closest supporting disclosure of the range at instant claim 12(e) appears at ¶[0026] of the App’586 Specification filed 12/14/2012.  However, the context is not synonymous or equivalent in scope to the instant claims, and such language is not coupled to the repetition of instant claim steps (b), (c), and (d) as presently claimed. Therefore, the claims at issue are neither equivalent nor synonymous in scope, and App’586 fails to provide any guidance that would reasonably direct and artisan to make specific alterations necessary to arrive at the equivalent claim scope currently being claimed.
Regarding Application No. 13/986,970, the closest supporting disclosure is found at claims 1 and 21 and at ¶[0026] in the originally filed disclosure of App’970.  However, these disclosures are not synonymous or equivalent in scope to the instantly pending claims as filed 6/30/2020.  For example, claims 1 and 21 of App’970 do not recite the synonymous or equivalent limitations set forth at instant claim 12(b), 12(c), 12(d), or (e) (compare App’970 at claims 1 and 21 with instant claim 12).  Notably, App’970 at 1(c) and 21(c) encompasses 2 or more e.g., 100+ filters), wherein instant claim 12 is limited to two filters.  In addition, App’970 identifies that any filtrate or retentate can be recycled, not just the F2 filtrate and F1 retentate as instantly claimed (compare App’970 at claim 1(d) and 21(d) with instant claim 12(c)-12(e)).  Finally, App’586 fails to teach or recite the limitations set forth at instant claim 12(e); the closest supporting disclosure of the range at instant claim 12(e) appears at ¶[0026] of the App’586 Specification filed 6/20/2013.  However, the context is not synonymous or equivalent in scope to the instant claims, and such language is not coupled to the repetition of instant claim steps (b), (c), and (d) as presently claimed.  Therefore, the claims at issue are neither equivalent nor synonymous in scope, and App’970 fails to provide any guidance that would reasonably direct and artisan to make specific alterations necessary to arrive at the equivalent claim scope currently being claimed.
Accordingly, as noted above, the disclosures of App’561, App’586, and App’970 are neither equivalent nor synonymous in scope with the instantly pending claims.  
Critically, in the light most favorable to the Applicant, the disclosures of App’561, App’586, and App’970 appear, at best, to be generic to instant claim 12.  Per MPEP § 2163.05(II), the introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph (see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any see, e.g., Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential), noting that the court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."; see also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), noting that "[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads." (emphasis added)).  
Accordingly, Application Nos. 61/630,561; 13/694,586; and 13/986,970 do not provide inherent or implicit support commensurate in scope with the pending claims.
Conclusion
Accordingly, priority to Application No. 61/630,561; Application No. 13/694,586; and Application No. 13/986,970 is denied for all claims; the claims have been accorded a priority date of 1/19/2017, which corresponds to the filing date of Application No. 15/530,465.
As noted in the Actions mailed 10/22/2019 and 8/24/2021, this application has been and will be examined under the AIA  (First-Inventor-to-File) law. 


Withdrawn Claim Rejections
The rejection of claims 12-15, 17, 20, and 24 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the amendments filed 2/23/2021.
The rejection of claims 12-15, 17, 20, and 24 under 35 U.S.C. 101 because the claimed invention is not supported by either a specific, substantial, or credible asserted utility or a well-established utility, is withdrawn in view of the amendments filed 2/23/2021.
The rejection of claims 12-15, 17, 20, and 24 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because one skilled in the art clearly would not know how to use the claimed invention as actually claimed, is withdrawn in view of the amendments filed 2/23/2021.


New or Revised Claim Rejections

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-15, 17, 20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
prima facie unclear whether or not Applicant means to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or exactly what the metes and bounds of the functional limitation may be.  As such, it is unclear if this novel combination of limitations encompasses some advanced and dynamic sensor and computer array (new matter), whether 35 U.S.C. 112(f) is being invoked, or whether Applicant is attempting to establish a quantitative equivalence to visual inspections (such as that performed at Example 2) (indefiniteness and new matter).  In the absence of any clarification how this limitation should be interpreted or how it may be satisfied in view of the written description, the Examiner has addressed the potential new matter issue below, given Applicant the presumption that 35 USC 112(f) is not being invoked, and rejected the claim as indefinite in the instant rejection.  The claim is indefinite at least because it is unclear how “80%” of solid material is being determined, since it is unclear if the reaction vessel and the F1 retentate are considered a single container and stage, or if the reaction vessel does not include the F1 retentate (see, e.g., original disclosure at ¶¶[0029], [0038], wherein a reaction vessel and its accompanying filter are reasonably identified as a single unit, namely a “stage”, wherein the stage “captures” particles, which are presumably “solids”).  For purposes of applying prior art, 
Amended claim 12(e) requires repeating claim 12(b), but claim 12(b) requires
(b) mixing the tissue starting material 
Accordingly, it is prima facie unclear if claim 12(e) requires the addition of more “tissue starting material” and more “decellularizing agent” each time it is performed.  There is a substantial and material concern regarding the scope of claims 12(b) in view of 12(e), because it raises concerns regarding “how much material is added in each subsequent pass”, “what if the stopping condition at claim 12(e) is never reached”, etc.  However, zero examples of record fall within the scope of the pending claim if interpreted to mean that additional material is added each pass per claim 12(e).  This reasonably suggests that it was not the Applicant’s intent for claim 12(b) to result in the continuous addition of some unknown and unspecified amount of material, but claim 12(e) literally requires for claim 12(b) to be repeated.   Accordingly, the claim scope is confusing and rejected as indefinite.  For purposes of applying 35 USC 112, the language has been interpreted literally to require continuous addition of materials per claim 12(e).  For purposes of applying the prior art, it has been presumed that no additional matter is added, and that the claim was intended to reflect the scope of Example 2.
	Accordingly, claims 12-15, 17, 20, and 24 are rejected.

Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 17, 20, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim Scope
All examined claims depend directly or indirectly upon claim 12, which is representative of the pending claims scope. 
Independent claim 12 was substantially and materially amended in the Reply filed 2/23/2021 as follows:
12. (Currently Amended) A process for producing a decellularized small particle tissue from a starting tissue comprising cells, growth factors, and one or more of collagen, elastin, fibronectin and laminin, which conserves the 
(a) selecting a tissue starting material comprising cellular material, growth factors, and one or more of collagen, elastin, fibronectin and laminin from which a decellularized small particle tissue with conserved growth factors, and one or more of collagen, elastin, fibronectin and laminin is to be prepared,
(b) mixing the tissue starting material 
(c) providing a particle size 1 and F2, wherein there is produced an F1 filtrate, an F1 retentate, and an F2 filtrate and an F2 retentate, and wherein the pore sizes of the filter F1 range from 200 microns to 0.2 microns, and the pore sizes of the filter F2 ranges from 0.2 microns to 10 Kilo Daltons to yield a filtrate and retentate at each of said filters F1 and F2 
(d) subjecting the liquid component and the solids component to separation steps comprising: 
1 [[.]]) passing the liquid component and the solids component from the reaction vessel through filter F1 to produce an F1 filter filtrate and retentate;
2) passing the filtrate from the F1 filter [[1 to]] through the F2 filter, thereby producing 2 filter filtrate and [[an F2]] retentate and;
3) returning the F2 filter filtrate to said reaction vessel with said [[and]] F1 filter retentate for further decellularization and particle size reduction; and 
(e) [[2.]] repeating steps b), c) and d) until at least 80% of the solids are removed from the reaction vessel, thereby capturing retentate on the F2 filter, and 
(f) [[e)]] isolating decellularized small particle tissue F2 filter retentate 
Accordingly, the amended claims now require the addition of new amounts of “tissue starting material” each time claim 12(b) is repeated, and such repetition of each of “steps b), c), and d)” continue “until at least 80% of the solids are removed from the reaction vessel”.  The amended claim scope continues to constitute new matter as discussed below.  
Lack of literal Support
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
as an integrated whole3, wherein the instant steps are performed in a manner synonymous or equivalent to the instantly claimed method.  
Furthermore, Applicant has failed to identify where the instantly claimed invention is literally disclosed, as an integrated whole4, in the originally filed disclosure.  At page 8 of the Reply (see, e.g., Reply filed 2/23/2021 at 8 at 1st full ¶), Applicant alleges that amended claim 12 “is limited to the Example 2 disclosure” (see id).  This is incorrect as Example 2 (see, e.g., Spec. filed 1/19/2017 at ¶¶[0079]-[0083]) fails to literally recite instant claim 12, fails to literally recite instant claim 12(e), fails to literally recite the range “until at least 80% of the solids are removed”, fails to literally recite claim 24, an fails to literally recite the range at claim 24 of “65% to 90%”.
Presumably, the closest literal support for amended claim 12 was claim 12 as filed in the original disclosure on 1/19/2017.  However, as noted in the action mailed 10/22/2019, original claim 12 was found to recite numerous ambiguous terms (see, e.g., Action mailed 10/22/2019, starting at page 19), lacked written description (see, e.g., Action mailed 10/22/2019, starting at page 28), and was not enabled (see, e.g., Action mailed 10/22/2019, starting at page 35).  Those discussions are incorporated herein.  Accordingly, claim 12 is not literally supported by the originally filed disclosure.
see, e.g., Spec. filed 1/19/2017 at ¶¶[0041]-[0046]).  Critically, this disclosure materially differs in scope from amended claim 12 at least at steps (c), (d), and (e) (compare instant claim 12 with Spec. filed 1/19/2017 at ¶¶[0041]-[0046]).  Accordingly, the original disclosure fails to provide literal support that is equivalent or synonymous in scope with the instantly amended claims.
Accordingly, the amended claims are not literally supported by the originally filed disclosure.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).
The original claims and the Specification have been reviewed for inherent and/or implicit support for the amended claim scope.
Presumably, the closest inherent or implicit support for amended claim 12 was previously pending claim 12 as filed in the original disclosure on 1/19/2017.  However, as identified in the action mailed 10/22/2019, original claim 12 was found to recite numerous ambiguous terms (see, e.g., Action mailed 10/22/2019, starting at page 19), lacked written description (see, e.g., Action mailed 10/22/2019, starting at page 28), and was not enabled (see, e.g., Action mailed 10/22/2019, starting at page 35).  Those discussions are fully incorporated herein.  Accordingly, instantly amended claim 12 is not inherently or implicitly supported by original claim 12.
The closest supporting disclosure in the original Specification is presumably the elected species of Example 2 (see, e.g., Spec. filed 1/19/2017 at ¶¶[0079]-[0083]; see also Reply filed st full ¶, wherein Applicant alleges that amended claim 12 “is limited to the Example 2 disclosure”).  However, Example 2 fails to teach, suggest, or disclose the limitations of claim 12(e) or claim 24.  Specifically, the stopping point at Example 2 was premised upon the clarity of the F1 filter filtrate, which “became clear” (see, e.g., Spec. filed 1/19/2017 at ¶[0082]).  Critically, no disclosure or description of any sensor capable of dynamically tracking the amount of solids present in the reaction vessel and then capable of terminating the process upon an a priori determination of whether or not “at least 80% of the solids” were removed from the reaction vessel as required by amended claim 12(e) was disclosed at any time in the original disclosure.  Rather, the amount of solids was not determined dynamically, but rather the percent distribution of solids was only discovered and determined after the method was completed (see, e.g., Spec. filed 1/19/2017 at ¶[0082]).  Therefore, such percentages of solids is reasonably understood to be a post-method discovery, wherein the percent solids is correlated to the clarity of the F1 filter filtrate (see, e.g., Spec. filed 1/19/2017 at ¶[0082]; see also id. at ¶¶[0121]-[0123], [0132]).  Therefore, at no point at Example 2 or anywhere on record, is the amount of solids remaining in the reaction vessel determined/sensed dynamically and utilized to determine whether or not a process should be stopped.  Rather, such number are only determined after the process is completed. 
This issue may be stated alternatively by simply asking “how does an artisan determine if ‘at least 80%’’ of the solids are removed from the reaction vessel while the reaction/process is ongoing?”  The original disclosure is silent regarding such a determination, because no such step is actually described on record.  No sensor array capable of such dynamic determinations is disclosed on record, no means for making such a quantitative determination in a dynamic manner during an ongoing process is described.  Rather, the percentages reported are understood after the processes described were already terminated.  No means for making a dynamic determination of a quantitative manner during an ongoing reaction is described on record.  
Zero examples of record describe literally, inherently, or implicitly any methodology wherein an ongoing process is terminated upon a dynamic determination of a quantitative value indicative of “at least 80%” of the solids being removed from the reaction vessel. 
Zero examples of record describe a process as recited at amended claim 12, wherein claim 12(e) now requires repeated performance of claim 12(b), which is reasonably understood to require continuously adding additional “tissue starting material” into the ongoing process ad infinitum until the stop condition at amended claim 12(e) is reached, if it ever is.  Such methods are not described on record.
The closest description regarding amended claim 12(e) appears at ¶[0037] of the Specification filed 1/29/2017.  However, considered in context, this disclosure is understood to refer to either a hoped for result, or otherwise a determination made a posteriori made by terminating a process, drying, weighing, and performing a comparison of the product relative to the weight of the starting material (see all examples).  However, at no point in the disclosure is a means for determining, dynamically during an ongoing process, a quantitative value indicative of “at least 80%” of the solids being removed from the reaction vessel.  Therefore, the closest description of record fails to provide literal, inherent, or implicit support commensurate in scope to the pending claim. 
	Regarding newly added claim 24, zero disclosures of record teach or suggest the recited limitation and range. Although Applicant attempts to direct Examiner to support for newly added claim 24 (see Reply filed 4/16/2020 at 9 at § Status; see also Reply filed 2/23/2021 at 8 at 1st full 
	Accordingly, the originally filed disclosure does not reasonably provide literal, inherent, or implicit support that is synonymous or equivalent in scope to the instantly amended claims.  Notably, all species of record appears to either be (i) substantially narrower in scope than amended claim 12 or (ii) excluded from the scope of claim 12 in view of step (e), which is understood to require a sensor or other means for dynamically accessing the percent of solids remaining in the reaction vessel.  Therefore, the original disclosure does not provide inherent, implicit, or literal support for the amended genus. 
Accordingly, because such limitations are not described in the originally filed disclosure or otherwise appear impossible, there is no inherent, implicit, or literal support for the amended claim scope.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  Furthermore, the combination of limitations set forth in the instant claims was not disclosed in the originally filed disclosure as an integrated whole.  This is pertinent because the applicable test under 35 USC 112 is not whether a person of skill in the art could isolate and combine individual aspects from various embodiments in the specifications or disjointed disclosure to arrive at the claimed invention.  Instead, the pertinent issue is whether or not the claimed invention, as an integrated whole, is supported by the original disclosure (see, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013, explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”).   Accordingly, the content of the application as filed must not be considered to be a reservoir from which individual features pertaining to separate embodiments can be combined in order to artificially create a particular combination.  If such disjointed combinations were capable of satisfying the written description requirement, the requirement could be routinely circumvented by simply attaching an encyclopedia to a patent application. Here, as shown by the lack of disclosure pertaining to claim 12 as discussed above, the invention was not disclosed as an integrated whole literally, implicitly, or inherently.
Although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572).
Accordingly, claims 12-15, 17, 20, and 24 are rejected.


Claim Rejections - 35 USC § 112(a), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15, 17, 20, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods similar to Example 2, does not reasonably provide enablement for methods requiring repeated addition of “tissue starting material” and stop conditions as recited at amended claim 12(e).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Amended claim 12 is representative of the pending claim scope.  The general claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection. 
Claim 12(e) literally requires that the steps of claim 12(b), 12(c), and 12(d) be repeated “until at least 80% of the solids are removed from the reaction vessel”.  This is problematic because claim 12(b) is understood to require adding “tissue starting material” to the reaction vessel.  Therefore, each iteration of claims 12(b), 12(c), and 12(d) is understood to add more, and more “tissue starting material” into the system described at claim 12.   This is critical, because claim 12(d) is reasonable inferred to occur exactly once prior to the execution of claim 12(e), which requires repeating steps (b), (c), and (f) again.   This raises a substantial and material question and concern, namely “can the process as claimed ever achieve removal of ‘at least 80%’ of the solids from the reaction vessel in a single pass, prior to the addition of even more tissue starting material?”  
If the answer is no, then the claimed method is not enabled at all, because steps (b), (c), and (d) would continue ad infinitum, and claim 12(e) would never be reached.  This would mean the claims would be properly rejected as inoperative under 35 USC § 101 and § 112 per MPEP § 2164.07.  
Here, the answer to the question set forth above has been determined to be “sometimes” in view of claim 24.  In view of instant claim 24, it is presumed that claim 12(d) has an efficiency of between 65% and 90% (i.e., wherein 10-45% of the starting material remains at the stage consisting of the reaction vessel and F1 retentate).  Accordingly, in view of claims 12 and 24, it is reasonably presumed that after a single pass of claim 12 steps (b), (c), and (d), that between 65-90% of the “tissue starting material” is found at the F2 retentate.  However, this is problematic because claim 12(b) is understood to require adding “tissue starting material” to the reaction vessel.  Therefore, each iteration of claims 12(b), 12(c), and 12(d) is understood to add more, and more “tissue starting material” into the system described at claim 12.  Wherein the same amount of material is added with each pass of claim 12(b) (hypothetically, ~100 grams), then with between a 65-79.99% efficiency at claim 12(d), the method would only remove 65-79.9% of the material (less than 80%) (~65-79.9 grams) from the reaction vessel prior to claim 12(e).  Claim 12(e) would therefore require repeating claim 12(b), which requires adding more “tissue starting material” (hypothetically, ~100 grams), wherein claim 12(d) would again only remove 65-79.9% of the material (less than 80%) (~130-159.8 grams total).  Because less than 80% of the material was removed, claim 12(e) would require that claims 12(b), (c), and (d) were repeated again, and again, and again.   Accordingly, unless 80% of the total material added to the impossible to complete as presently claimed.
Examiner notes that the presumption that a single pass of claim 12(d) could reach 65% removal of starting material appears optimistic in view of the disclosure, which describes Example 2, which was filtered continuously (without the addition of more material) until the F1 filtrate appeared clear, and only then was found to have reached 90%.  
Accordingly, claims 12-15, 17, 20, and 24 are rejected under 35 U.S.C. 112(a) because the full scope of the claims is not reasonably enabled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 17, 20, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abramson et al. (US 2007/0020225 A1; Jan. 25, 2007; hereafter Crapo et al. (An overview of tissue and whole organ decellularization processes, Biomaterials vol. 32:3233-3243 (Feb. 5, 2011); hereafter “Crapo”; cited in previous action), Van Dyke et al (US 7,829,108 B2; Nov. 9, 2010; hereafter “VanDyke”; cited in IDS filed 4/15/2013 as cite no: 11 in Parent Application 13/694586, cited in previous action), Schwartz et al. (Introduction to Tangential Flow Filtration for Laboratory and Process Development Applications, Pall Corporation, attached as 14 pages (available online April 2, 2004); hereafter “Schwartz”), and further in view of Millipore® Technical Brief (Millipore Technical Brief, Protein Concentration and Diafiltration by Tangential Flow Filtration, 24 pages, published 2003; hereafter “Millipore”; cited in previous action).
Claim interpretation: The applicable claim interpretation has been set forth above in a separate section, which is incorporated herein.  The instant rejection is intended to facilitate examination by addressing the subject matter Examiner believes Applicant intends to claim.  For purposes of this rejection, claim 12(e) is presumed not to require the addition of additional materials (starting material, decellularizing agent, etc.) during the ongoing process when claim 12(b) is repeated per claim 12(e).  As such, this rejection reflects the Examiner’s attempt to identify what Applicant most reasonably meant to claim in order to facilitate compact prosecution.  The instant rejection addresses the parameters of the elected species in view of claim 12, and is a revised rejection based upon the rejection placed on record in parent Application 13/986,970 in the Final mailed 7/27/2016.
Regarding the preamble of claim 12 and general methods of decellularization, US’225 teaches and describes methods for decellularizing tissue (see, e.g., US’225 at title, abs, ¶¶[0070], [0128]), and generally informs artisans that blood-containing placental tissue may be see, e.g., US’225 at ¶¶[0062], [0070]).    Therefore, the general idea of decellularizing bloody placental tissue is not a point of novelty.  Regarding the preamble of claim 12 and the presence of desired proteins, US’225 explicitly teaches that the methods disclosed yield a product that may contain collagen (see, e.g., US’225 at title, abs, claims), growth factors (see, e.g., US’225 at ¶¶[0155], [0215]-[0217]), elastin (see, e.g., US’225 at ¶¶[0099], [0104], [0168]), fibronectin (see, e.g., US’225 at ¶¶[0099], [0107], [0155], [0158], [0221]), and laminin (see, e.g., US’225 at ¶¶[0099], [0106], [0221]; see also id. at [0215]).  Accordingly, the decellularization processes of US’225 are reasonably inferred to yield products comprising collagen, growth factors, fibronectin, and laminin. Regarding claims 12(a), 13, and the selection of a starting material, US’255 pertains to methods of processing human placental tissue into collagen for use in medical applications (see, e.g., US’225 at abs), and therefore an artisan practicing the US’255 methodologies would be motivated to select human placental tissue.  Regarding instant claims 12(a), 12(b), 13, and the “presence of blood”, US’225 teaches a method of preparing collagen by processing human placental tissue (see, e.g., US’225 at abs, ¶¶[0011], [0013], [0066], [0076], [0077]), including “whole human placenta" (see, e.g., US’225 at ¶[0058]), that is not completely exsanguinated (see, e.g., US’225 at ¶[0062], meaning some blood is present; see also US’225 at ¶[0060]).  Regarding tissue choice, US’225 explicitly teaches that “[a]ny portion of the placenta, or the entire placenta, can be used in the processes of the present invention” (see, e.g., US’225 at ¶[0067]).  Accordingly the selection of placenta in the presence of blood as a starting material is not a point of novelty, because the prior art provides guidance directing artisans to use placenta that is not completely exsanguinated (see, e.g., US’225 at ¶[0062], noting that exsanguination may range from 70-99%).  Regarding preparation of tissue starting material, US’225 identifies that tissue compositions may be see, e.g., id. at ¶[0137], examples, passim; see also id. at ¶[0066]).  Regarding claim 12(b), 15, and mixing placental tissue with a decellularizing agent at an acid pH, US’225 teaches that placental tissue may be decellularized using any technique known in the art (see, e.g., US’225 at ¶[0070]).  US’225 directs artisans to utilize processes involving processing placental tissue at an acidic pH in the presence of decellularizing agents such as acetic acid or HCl5 (see, e.g., id. at ¶¶[0013], [0076], [0077]), and/or in the presence of enzymes if desired (see, e.g., id. at ¶¶[0079]-[0083]).  Notably, US’225 explicitly identifies that the disclosed steps may be performed in different orders (see, e.g., US’225 at ¶[0066]), and therefore it is understood that acid wash steps may be performed first on the partially exsanguinated placenta or in combination with other steps upon the starting material (see, e.g., US’225 at ¶[0071]) to predictably yield the desired product. Therefore, the general process of decellularizing bloody placenta using a decellularization agent at an acidic pH is not a point of novelty.  Regarding claims 12(c), 12(d), 12(e), and repeated and sequential filtration, US’225 teaches and discloses the general process of processing bloody placental material using a plurality of filters ranging in pore size from 200 microns to 10 kilo Daltons (see, e.g., US’225 at ¶¶[0088], [0134]-[0139], [0016], [0249]-[0250]), and explicitly teaches that more than one filter may be utilized to process a sample (see, e.g., US’225 at ¶[0088]).  This is pertinent because US’225 expressly teaches that “[t]he filtration can be repeated as many times as desired by one of skill in the art” (see, e.g., US’225 at ¶[0137], emphasis added; see also id. at ¶¶[0281]-[0282]).  US’225 provides guidance directing artisans to use of tangential flow filtration (see, e.g., US’225 at ¶¶[0253], [0281]), which necessarily involves the recirculation of sample materials past filter membranes multiple times (see, e.g., US’225 at ¶[0281]-[0282], Regarding amended claim 12(e), 24, and the removal of a particular percentage of solids, the limitation of “at least 80% of the solids are removed” is reasonably inferred to be satisfied when the filtered solution is clear in view of instant Example 2 (see, e.g., Spec. filed 1/19/2017 at ¶[0082]).  Here, the prior art similarly informs artisans that the filtration process may be repeated “to yield a cleared collagen composition” (see, e.g., US’225 at ¶[0281]-[0282]), which is therefore reasonably inferred to satisfy this limitation.  Alternatively, US’255 identifies that “filtration can be repeated as many times as desired by one of skill in the art” (see, e.g., US’225 at ¶[0137], emphasis added; see also id. at ¶¶[0281]-[0282]), and discloses the use of tangential flow filtration (see, e.g., US’225 at ¶¶[0253], [0281]).  Accordingly, an artisan would reasonably continue performing tangential flow filtration until completion, wherein recovery of a desired product was maximized.  Such maximal recovery is reasonably inferred to necessarily satisfy the range recited at instant claim 12(e).  Regarding amended claim 12(f) and the isolation of decellularized small particle tissue, US’225 teaches the isolation of the desired product of decellularized placental collagen is the goal of the disclosed processes (see, e.g., US’225 at ¶¶[0002], [0008], [0239], passim) and identifies that the isolated product has multiple applications, including pharmaceutical and cosmetic applications (see, e.g., US’225 at ¶¶[0149], [0008], [0239], passim).  Therefore, an artisan would reasonably infer and readily comprehend that the disclosed process necessarily requires isolation of the final product from whatever retentate or filtrate it is being concentrated at.  Regarding instant claim 15, Abramson provides guidance identifying that the processes described supra, may be performed at a “pH of 1-3 or about 2-3” (see, e.g., US’225 see, e.g., US’225 at ¶¶[0013], [0076], [0077]; see also id. at ¶¶[0066], [0075]-[0076], [0089], [0121], and ¶[0268]).  Regarding instant claim 17 and the temperature used at steps b) or c), US’225 explicitly discloses that the acid wash step may be carried out at any temperature, including “about 15°C” (see, e.g., US’225at ¶[0077]; see also id. at ¶[0066]).
The disclosure of US’225 differs from the instant invention and elected species as follows: US’225 does not explicitly (i) teach the use of hydrogen peroxide as a decellularizing agent, and (ii) US’225 does not explicitly teach or elaborate regarding the use of tangential flow filtration techniques that utilize two stages that recirculate (see, e.g., instant claims 12(c) and 12(d)).
	Decellularizing agents were well-known in the prior art:  Although US’225 teaches that bloody placental tissue may be decellularized at an acidic pH in the presence of decellularizing agents such as acetic acid or HCl (see, e.g., US’225 at ¶¶[0013], [0076], [0077]; see also id. at ¶¶[0079]-[0083]), US’225 does not explicitly disclose the use of the specific oxidizing decellularization agent of hydrogen peroxide.  However, US’225 identifies that decellularization may be performed using any technique known in the art (see, e.g., US’225 at ¶[0070]).  The references of Crapo and VanDyke are cited herein to establish known techniques in the decellularization arts and to establish the ordinary level of skill in the decellularization arts. Crapo and VanDyke each identify multiple decellularizing agents and techniques, notably acetic acid, peracetic acid6, HCl, and hydrogen peroxide (see, e.g., Crapo at 3234 col I § 3, §3.1.1, Table 2 on 3235-3236, Fig. 1 on 3238; see, e.g., VanDyke at col 2 lines 54-59, claims 1-2; see also, VanDyke at col 2 lines 59-67).  Accordingly, oxidizing decellularization agents, including hydrogen peroxide and hydrogen peroxide containing compositions (e.g., peracetic acid) were art-recognized decellularization agents prior to the filing of the instant application.  VanDyke provides guidance directing an artisan to utilize decellularization agents suitable for use in methods of oxidizing bioscaffolds, including an oxidant such as hydrogen peroxide (see, e.g., VanDyke at col 2 lines 54-59, claims 1-2; see also, VanDyke at col 2 lines 59-67), and informs artisans that hydrogen peroxide can predictably and desirably reduce unwanted immunologic responses (see, e.g., VanDyke at col 9 lines 25-38, esp. lines 37-38).  Therefore, in view of US’225, Crapo, and VanDyke, the use of hydrogen peroxide or peracetic acid (i.e., hydrogen peroxide at an acid pH) as a decellularization agent would be obvious, and would be predictably and expectedly yield decellularized material with decreased immunogenicity.  From a more generic perspective, because US’225 identifies that decellularization may be performed using any technique known in the art, and that the order of the steps may be rearranged (see, e.g., US’225 at ¶¶[0066],[0070]), an artisan would reasonably appreciate that decellularization could be accomplished using any of the functionally equivalent decellularization agents taught by the prior art with a reasonable expectation of success in order to yield predictable results (see, e.g., Crapo at 3234 col I § 3, §3.1.1, Table 2 on 3235-3236, Fig. 1 on 3238; see, e.g., VanDyke at col 2 lines 54-59, claims 1-2; see also, VanDyke at col 2 lines 59-67).  Per MPEP § 2144.06(II), it is obvious to substitute one known decellularization agent for another decellularization agent known for the same exact purpose of decellularization in the art, and such a substitution would predictably and expectedly produce the expected result, namely decellularization.  Accordingly, the use of known decellularization agents to perform decellularization, including hydrogen peroxide, is not a point of novelty. Additionally, or alternatively, the selection of a known agent see, e.g., MPEP § 2144.07, noting that "[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”).
Regarding claim 20 and the step of lyophilization, VanDyke explicitly discloses that products may be "freeze dried or lyophilized" (see, e.g., Vandyke at abs, col 3 lines 15-19, claims 18-19, passim).  Therefore, it would be obvious to store decellularized products by using lyophilization, because the prior art teaches that lyophilization is a routine storage means in the decellularization arts, and such methods would predictably yield stored products in a sterile manner until required for use.
Regarding claim 12(c), 12(d), 12(e), recycling filtrates and retentates, and the general use of tangential flow filtration: Here, the issue facing an artisan attempting to isolate a product comprising collagen (see, e.g., US’225 at title, abs, claims), growth factors (see, e.g., US’225 at ¶¶[0155], [0215]-[0217]), elastin (see, e.g., US’225 at ¶¶[0099], [0104], [0168]), fibronectin (see, e.g., US’225 at ¶¶[0099], [0107], [0155], [0158], [0221]), and laminin (see, e.g., US’225 at ¶¶[0099], [0106], [0221]; see also id. at [0215]), may be stated as follows:  How could an artisan isolate a product comprising proteins having a range of molecular weights including collagen, growth factors, fibronectin, elastin, and laminin, but exclude molecules that were larger and smaller than such proteins?  The answer to this question is identified by the primary reference.  Specifically, US’225 provides guidance directing artisans to use of tangential flow filtration (see, e.g., US’225 at ¶¶[0253], [0281]), which necessarily involves the recirculation of sample materials past filter membranes multiple times (see, e.g., US’225 at ¶[0281]-[0282]).  The use of recirculation and two or more filtration stages is routine in the Tangential Flow Filtration art as explained below.  Schwatz and Millipore are cited herein to establish the Regarding claims 12(c), 12(d), 12(e), and the use of TFF, Schwartz identifies that tangential flow filtration is useful for the efficient separation and purification of biomolecules, and may be used to fractionate large from small biomolecules (see, e.g., Schwartz at 1 at § Introduction, at 4 at § Applications, 11 at § Summary).  Schwartz reviews how filters work generally (see, e.g., Schwartz at 2-3 at bridging ¶, Fig. 2 on 3, using a sand and pebble analogy).  The general assembly of simple tangential flow devices is illustrated (see, e.g., Schwartz at Fig. 6 on 6; note this diagram presumes the desired product is in the filtrate).  At pages 6-7, Schwartz discusses “How to Choose the Proper TFF System for Your Application” biomolecules (see, e.g., Schwartz at 6-7 at § “How to Choose”), and Schwartz states that
The biomolecule of interest in your sample is called a product. Separation can occur by choosing a membrane that retains the product while passing any low molecular weight contaminants. Alternatively, a membrane can be chosen that passes the product while retaining higher molecular weight components in the sample. It is also possible to combine both separations in a two-stage process that will fractionate out the product from both higher and lower molecular weight components. In the first stage, a membrane is chosen that passes the product and retains the higher molecular weight components. The filtrate from the first stage then becomes the sample for the second stage. For the second stage, the membrane is chosen to concentrate the product and remove lower molecular weight substances.
(see, e.g., Schwartz at 6-7 at § “How to Choose”, §§ “Step 1”).
Accordingly, the general idea of utilizing a two-stage tangential flow filtration system in order to isolate products within a desired range of molecular weights is not a point of novelty (see id).  Schwartz continues by explaining how the membrane molecular weight cutoff for each filter and stage is selected:
The molecular weight cutoff (MWCO) of a membrane is defined by its ability to retain a given percent of a molecule in solution (typically 90% retention). As discussed earlier, to retain a product, select a membrane with a MWCO that is 3 to 6 times lower than the molecular weight of the target protein. For fractionation, select a membrane MWCO that is lower than the molecular weight of the molecule to be retained but higher than the molecular weight of the molecule you are trying to pass. 
see, e.g., Schwartz at 7 at § “How to Choose”, §§ “Step 2”).
Accordingly, the general selection of an appropriate filter to isolate a particular product falling within a particular range of molecular weights is not a point of novelty, but merely involves the selection of 
...a membrane MWCO that is lower than the molecular weight of the molecule to be retained but higher than the molecular weight of the molecule you are trying to pass. 
(see, e.g., Schwartz at 7 at § “How to Choose”, §§ “Step 2”).
Here, the filter sizes identifies by Abramson are understood to be sufficient to isolate desired decelluarized particles containing the compounds identified by Abramson, including growth factors (see, e.g., US’225 at ¶¶[0155], [0215]-[0217]), elastin (see, e.g., US’225 at ¶¶[0099], [0104], [0168]), fibronectin (see, e.g., US’225 at ¶¶[0099], [0107], [0155], [0158], [0221]), and laminin (see, e.g., US’225 at ¶¶[0099], [0106], [0221]; see also id. at [0215]).  Therefore, using a two-stage tangential flow filtration system having MWCOs suitable for collecting growth factors, elastin, fibronectin, laminin, or other known and desired compounds is not a point of novelty, but merely the application of a known filtration technique to a known decellularization process. Furthermore, because tangential flow filtration techniques were identified by US’225 (see, e.g., US’225 at ¶¶[0253]-[0254], [0279]-[0282]), there is direct guidance directing artisans to utilize such techniques with a reasonable expectation that such techniques could successfully be utilized to obtain products comprising the proteins of interest. In sum, an artisan addressing the general issue of biomolecule separation would readily appreciate how to make, arrange, and utilize a tangential flow filtration system suitable for isolating, separating, and concentrating a desired product in view of the prior art.
	Regarding amended claim 12(d), and the general process of recycling the F1 retentate, F1 filtrate, and F2 retentate back into the reaction vessel, the recirculation of materials is not a point see, e.g., Schwartz at 2-3 at bridging ¶, Fig. 2 on 3, using a sand and pebble analogy), but identifies that in tangential flow filtration a product is gradually removed from a sample by continuously moving past a membrane filter, which is different than a direct flow filtration process (see, e.g., Schwartz at 3, see esp. id. at Fig. 2 and Fig. 3, showing that tangential flow filtration utilizes a crossflow).  This is pertinent, because it means that the sample material used is continuously recirculated, because additional material will be filtered from the sample with each pass through the membranes (see id):  

    PNG
    media_image4.png
    422
    393
    media_image4.png
    Greyscale

(modified from Schwartz at Fig. 4 on 3).
Accordingly, a single pass-through of such membranes would not reasonably be expected to remove all product from the original sample, but only a fraction at a time.  Therefore, samples are routinely recirculated in tangential flow filtration processes.  As explained above, Schwartz explicitly identifies that tangential flow filtration may be utilized in two stages, wherein 
In the first stage, a membrane is chosen that passes the product and retains the higher molecular weight components. The filtrate from the first stage then becomes the sample for the second stage. For the second stage, the membrane is chosen to concentrate the product and remove lower molecular weight substances.
(see, e.g., Schwartz at 6-7 at § “How to Choose”, §§ “Step 1”).
see, e.g., Schwartz at 6-7 at § “How to Choose”, §§ “Step 4”, discussing flux rate, see also id. at Glossary starting at 11 at the terms “Crossflow Rate”, “Crossflow Flux Rate”, “Filtrate Flux Rate”, “Product Recovery”, “Tangential Flow Filtration”), and therefore the “remainder” is “recirculated back to the feed reservoir” (see, e.g., Schwartz at 2 at §“What is Tangential Flow Filtration”).   Therefore, in a two-stage system, it is not novel or nonobvious to “recirculate” the remainder of the sample in order to concentrate and collect a desired sample (see, e.g., Schwartz at 6-7 at § “How to Choose”, §§ “Step 1”, at 7 at § “How to Choose”, §§ “Step 2”), because such recirculation is a typical feature of TFF methods.  Accordingly, in view of such disclosures, the diagram at Figure 6 of Schwartz on page 6 is reasonably understood to apply to such two-stage systems, wherein a product is desired (in either the retentate or a filtrate), and wherein the recirculation is simply understood to separate a product from “remainder” in a recirculated sample as follows:

    PNG
    media_image5.png
    448
    918
    media_image5.png
    Greyscale

(modified from Schwartz at Fig. 6 on 6).

In view of claims 12(b), 12(c), 12(d), and 12(e), it is presently unclear if the reaction at claim 12(b) is permitted to go to completion, or if the reaction is ongoing during the filtration steps.   However, either interpretation would not be a point of novelty.  If the decellularization process is permitted to go to completion, then it is described by the prior art set forth above.  If the decellularization process is ongoing during filtration, then such steps are obvious in view of Millipore.  Millipore explicitly teaches that tangential flow filtration “can be performed in combination with any of the other categories of separation to enhance either product yield or purity” (see, e.g., Millipore at 2 col III 2nd full ¶), and decellularization is a method of separation (wherein cellular products are separated from tissue).  Therefore, tangential flow filtration would be inferred to “enhance . . . product yield” of such a reaction and expected to predictably increase product purity.  In fact, US’225 exemplifies the use of tangential flow filtration to concentrate a sample in the presence of decellularizing agents (see, e.g., US’225 at ¶¶[0076],[0253]-[0254]).  Therefore, in view of the teachings of the prior art of record as a whole, an artisan would readily appreciate that tangential flow filtration processes could be performed after or during a decellularization process, and that either choice would predictably yield decellularized product.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least First, the invention is merely the combination of prior art elements (i.e., known starting tissues, known decellularization methods, known TFF methods, etc.) according to known methods of decellularizing tissue as taught by US’225 and Schwartz, to predictably yield decellularized tissue suitable for use in the methods taught by US’225, wherein the application of tangential flow filtration would be predicted and expected to enhance product purity and yield as taught by Schwartz and Millipore, and wherein the use of hydrogen peroxide would be predicted to desirably reduce unwanted immunologic responses (see, e.g., MPEP §§ 2143(I)(A), (G)).  Furthermore, each element and step involved was well-understood and would merely perform its art-recognized function in combination as it would separately.  Second, the invention is merely the simple substitution of known two-stage TFF techniques (as taught by Schwartz and Millipore) in place of the one-stage TFF techniques taught by US’225, which would predictably and expectedly yield a purified and concentrated product isolated from unwanted larger and smaller contaminants (see, e.g., MPEP §§ 2143(I)(B), (G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) and is applicable for all that it teaches (see, e.g., MPEP § 2123(I)-(II)).  In addition, US’225 reasonably informs artisans that bloodly placenta may be decellularized using any decellularization method known in the art to predictably and expectedly obtain decellularized product containing collagen and other desirable proteins.  Furthermore, it is well-within the ordinary skill in the art to utilize a known decellularization agent upon a known tissue and filter the reaction using a known form of two-stage TFF, to predictably and expectedly obtain the exact products identified by US’225, which would predictably have the exact utility identified by US’225.  

Accordingly, claims 12-15, 17, 20, and 24 as distinctly interpreted as explained above, are obvious in view of the prior art.


Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are substantially rendered moot in view of the new or revised rejections set forth above, which were necessitated by Applicant amendment. Applicable arguments are addressed below.  The majority of applicable arguments pertain to the rejection under 35 USC 103, which does not address the invention as actually claimed, but instead address the invention Examiner believes Applicant means to claim.
It is the Examiner’s understanding that Applicant addresses the prior art of Abramson individually rather than addressing the combined teachings of all references as relied upon by the Examiner (see, e.g., Reply filed 2/23/2021 at 10-11 at bridging ¶, 11-12 at bridging ¶, 12 at 1st full ¶, 12-13 at bridging ¶).  In response to applicant's arguments against Abramson individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments raised against Abramson individually have been considered (see, e.g., Reply filed 2/23/2021 at 10-11 at bridging ¶, 11-12 at bridging ¶, 12 at 1st full ¶, 12-13 at bridging ¶, 13-14 at bridging ¶).  However, such arguments fail to distinguish the prior art over unclaimed limitations, including the (i) intention of the instant Applicant, (ii) the presumed intention of Abramson, (iii) the presence of “various other proteins”, (iv) the presence of certain percentage ranges of other proteins, (v) the presence of “tissue” constituents, (vi) whether or not a method is “too harsh”, (vii) speculation regarding what “may be found” and may be “washed away” by the prior art method of Abramson, (ix) the intent of the filtration steps of Abramson and the instant invention, (x) low molecular weight polypeptides, (xi) pore size selection, (xii) “valuable filtrate liquor”, (xiii) “very delicate growth factors”, (xiv) “unique combination of steps...”, etc., etc.  However, such arguments do not address how the invention, as actually claimed, is nonobvious over the prior art considered as a whole, by explaining how the prior art does not satisfy explicit claim limitations.  Therefore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at least the topics enumerated above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
It is the Examiner’s understanding that Applicant is alleging that Abramson does not anticipate the instant claims (see, e.g., Reply filed 2/23/2021 at 12-13 at bridging ¶).  This is neither disputed nor dispositive of patentability because Abramson has not been applied as an anticipatory reference.  Rather, the rejection is set forth in view of the combined teachings of multiple references, and the differences between Abramson and the instant invention have been admitted and addressed in the rejection. 
see, e.g., Reply filed 2/23/2021 at 12 at 1st full ¶).  This speculation is an argument of counsel unsupported by objective evidence.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  No evidence that the Abramson material is devoid of all possible growth factors has been set forth on record, and such a conclusion is unreasonable in view of the evidence of record.  Applicant is advised that no specific minimum level of growth factors is actually required by the invention as presently claimed.  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  Accordingly, the burden is upon the applicant to establish that the prior art method of Abramson, performed within the parameters set forth therein (i.e., placental tissue with blood), would not yield a product within the scope of the instant claims.  However, here, Abramson explicitly teaches that the products “may comprise one or more compounds or substances that are not collagen....[including] ...growth factors” (see, e.g., Abramson at ¶[0155]; see also Abramson at ¶¶[0215]-[0217]).  Accordingly, Applicant’s arguments appear to fail to address the prior art disclosures that contradict their current position.  Accordingly, such arguments are not persuasive in view of the art of record and lack of evidence supporting Applicant’s conjectures.
It is the Examiner’s understanding that Applicant is alleging that Abramson “teaches away” from the presently claimed methods (see, e.g., Reply filed 2/23/2021 at 10 at penultimate ¶, 16 at 1st full ¶), presumably on the basis that 

(see, e.g., Reply filed 2/23/2021 at 12 at 1st partial ¶)
First, Applicant fails to provide any specific example of a single polypeptide presently claimed that is not actually retained by the Abramson process.  Therefore, such arguments lack any supporting objective evidence.  Second, Abramson explicitly teaches that the methods disclosed yield a product that may contain growth factors (see, e.g., Abramson at ¶¶[0155], [0215]-[0217]), elastin (see, e.g., Abramson at ¶¶[0099], [0104], [0168]), fibronectin (see, e.g., Abramson at ¶¶[0099], [0107], [0155], [0158], [0221]), and laminin (see, e.g., Abramson at ¶¶[0099], [0106], [0221]; see also id. at [0215]).  Accordingly, Abramson literally discloses that the methods disclosed yield a product comprising species of each polypeptide explicitly recited in the instant claim.  Applicant fails to address such contradictions.  Third, Abramson does not “criticize, discredit, or otherwise discourage the solution claimed”, but instead explicitly identifies that each polypeptide presently claimed may be in the prior art product (see, e.g., Abramson at ¶¶[0099], [0104], [0106], [0107], [0155], [0168], [0215]-[0217], [0221]).  Therefore, Abramson does not teach away from the inclusion of such polypeptides, which are explicitly recited and disclosed as components within the scope of the prior art products.  In sum, all evidence of record contradicts Applications speculation regarding a teaching away, and Applicant fails to address such contradictions.  Accordingly, such arguments are not persuasive.
Examiner notes that Applicant appears to repeatedly mischaracterize the instantly claimed invention.  For example, Applicant alleges that 
“[i]n the presently claimed methods, all the different filtrates and retentate are combined together again” 
(see, e.g., Reply filed 2/23/2021 at 11-12 at bridging ¶).
2 filter retentate is not combined with any other filtrate or retentate (see instant claim 12).  Applicant also alleges that
“In these methods, the valuable filtrate liquor comprised of tissue extract/hydrogen peroxide/acid born of a blood laden tissue is recycled to continuously decellualrize the tissue.” 
(see, e.g., Reply filed 2/23/2021 at 11-12 at bridging ¶).
However, hydrogen peroxide is not is not a specifically claimed limitation, and it is unclear what “valuable filtrate liquor” Applicant is referring to since the product isolated at claim 12(f) is the F2 retentate, not a filtrate (see claim 12).  As a third example, at page 15, Applicant attempts to differentiate the claimed invention from an invention which
“continuously add[s] fresh H2O2 at an acidic pH to the reaction vessel instead of F2 filtrate.” 
(see, e.g., Reply filed 2/23/2021 at 15 at 1st partial ¶).
However, the present invention, as claimed, at claim 12(e), requires that step 12(b) be repeated, wherein claim 12(b) requires the addition of more “tissue starting material” with a decellularizing agent at an acid pH (see, e.g., instant claim 12).  Accordingly, the instantly claimed invention appears to require the exact steps Applicant is attempting to use as a point of distinction.  In general, mischaracterizations of the claimed invention will not support persuasive arguments.
It is the Examiner’s understanding that Applicant is attempting to allege that Crapo “teaches away” from Abramson because Crapo teaches the use of peracetic acid, and identifies that acids and bases may “damage collagen, GAG, and growth factors”, etc. (see, e.g., Reply filed 2/23/2021 at 13-14 at bridging ¶).  This is not persuasive because Crapo does not criticize, discourage or discredit Abramson or the instant solution claimed, and therefore does not “teach away”.  Crapo is cited in the rejection above to establish known techniques in the decellularization arts and to establish the ordinary level of skill in the decellularization arts.  see, e.g., Crapo at 3234 col I § 3.1.1, Table 2 on 3235-3236), wherein peracetic acid (see, e.g., Crapo at 3234 at col I § “3. Decellularization agents” at §3.1.1 “Acids and bases") comprises acetic acid and hydrogen peroxide (see, e.g., Reply filed 5/2/2016 at 12 at 1st and 2nd ¶¶).  Therefore, Crapo identifies that the use of hydrogen peroxide at an acid pH was an art-recognized oxidizing decellularization agent in the decellularization arts. This is pertinent because Abramson explicitly discloses that collagen may be obtained by a process comprising the step of processing placental tissue at an acidic pH in the presence of acetic acid or HCl (see, e.g., Abramson at ¶¶[0013], [0076], [0077]-[0083]).  Notably, acetic acid and HCL are acids, and are art-recognized as decellularization agents (see, e.g., Crapo at 3234 col I § “3 Decellularization agents” at § 3.1.1, Table 2 on 3235-3236).  Therefore, any concern regarding potential collagen damage by acids and bases was fully considered in view of Abramson but not found to be concerning enough to avoid the use of acids, which are explicitly described by Abramson (see, e.g., Abramson at ¶¶[0013], [0076], [0077]-[0083]).  Accordingly, no “teaching away” exists between Abramson and Crapo, because neither discourages, discredits, or criticizes the other; and Abramson explicitly directs artisans to utilize acidic decellularizing agents.  Applicant fails to address these disclosures that contradict their position.  Accordingly, such arguments are not persuasive.
It is the Examiner’s understanding that Applicant addresses the teachings of the prior art of Crapo individually rather than addressing the combined teachings of all references as relied upon by the Examiner (see, e.g., Reply filed 2/23/2021 at 13-14 at bridging ¶, addressing “Crapo’s teachings...”, “Crapo does not specifically state....”, etc.).  In response to applicant's arguments against Crapo individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (see, e.g., Reply filed 2/23/2021 at 14 at 1st partial ¶), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as noted explicitly in the rejection, there is clear guidance and motivation to arrive at such a combination in view of the rationales set forth at MPEP §§ 2143(I)(A), (G).  Applicant fails to address any specific elements of such rationales that were not fully addressed in the rejection. Accordingly, such arguments are not persuasive because a clear rationale supporting obviousness is explicitly recited on record and Applicant has failed to address it.
At page 14-15 (see, e.g., Reply filed 2/23/2021 at 14-15 at bridging ¶), Applicant appears to be arguing about the physics of sequentially positioned filters of decreasing size (see id).  The Examiner notes that basic physics is well-within the ordinary skill in the art, and that filters are presumed to function as intended, namely to “catch” and filter out components that are above a desired size, while permitting smaller components to pass through.  No objective evidence contradicting such basic physics has been placed on record.
see, e.g., Reply filed 2/23/2021 at 14-15 at bridging ¶), Applicant appears to assert that the use of sequentially position filters of decreasing size is unobvious (see id.) based upon a rejection of a different invention in a different application made ~6 years ago (see id.).  That action has been reviewed, and Examiner notes that the Rejection mailed 10/29/2015 at page 8 in Application 13/986,970 identifies the filter arrangement as something that Abramson “does not ... explicitly teach”, but does not state it is unobvious (see, e.g., Non-Final filed 10/29/2015 in Application 13/986,970 at page 8).  Furthermore, the rejection pertained to a different invention (see claim set filed 4/606/2015 in App’970).  Therefore, Applicant mischaracterizes an unrelated rejection to a different invention in a different application, and such an argument is not persuasive and fails to establish nonobviousness. 
At page 14-15 (see, e.g., Reply filed 2/23/2021 at 14-15 at bridging ¶), Applicant appears to assert that the use of sequentially position filters of decreasing size is unobvious (see id.), and it is the Examiner’s understanding that Applicant is suggesting that such an arrangement yields unexpected results based upon measurements dependent upon the presence or absence of cellular dsDNA, because “the increase in yield cannot be explained....” and “It can only be explained by....” (see id.).  Examiner disagrees for the reasons set forth in the Final Rejection mailed in 13/986,970 on 7/11/2016 at pages 34-36, which is incorporated herein.  In brief, such results are fully explainable by considering that DNase enzymes are present in blood, unaccounted for in the Applicant’s calculations, and that the amount of DNA decreases proportionately to the amount of time DNA is exposed to DNase enzymes.  There is nothing new, novel, unobvious, or surprising in the discovery that a DNase enzyme degrades DNA, or that DNase enzymes are present in blood.  Applicant fails to reconcile their arguments and data with the facts of record, including the presence of DNase from blood.  Accordingly, such 
At page 15, it is the Examiner’s understanding that Applicant disputes the Examiner’s disclosure regarding tangential flow filtration as follows:
Applicant respectfully asserts the Examiner’s statement is incorrect, as not one diagram shows a filtrate line going back into a feed tank or recycle tank of the same filter... 
(see, e.g., Reply filed 2/23/2021 at 15 at 1st full ¶).
This statement is technically correct, as no diagram shows this in the reference; however, the teachings of the prior art are not limited to diagrams, but also include text, such as the text portions explicitly recited by the Examiner.  One of ordinary skill in the art is aware of tangential flow filtration and the fact that it recirculates sample materials past a membrane, repeatedly, until a desired product is obtained.  To further establish the level of ordinary skill in the art regarding TFF techniques, the rejection has been revised and the reference of Schwartz has been included to directly address two-stage TFF, selection of filters, how filtration works, and other topics known to those of ordinary skill in the art.  Accordingly, the arguments addressing Millipore (previously named “TFF”) are considered moot in view of the additional guidance provided by Schwartz.
No unexpected results have been set forth on record commensurate in scope with the requirements of MPEP § 716.02.  
Accordingly, all applicable arguments raised by Applicant have been fully considered but have not been found persuasive for reasons of record set forth in the new or revised rejections above.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atala (US 2002/0102727 A1; Aug. 1, 2002; hereafter “Atala”; cited in previous action) discloses methods pertaining to organ decellularization (see Atala at title and abstract). Atala discloses that mechanical agitation methods may be used to decellularize or aid in the decellularization of organs or parts of organs (see, e.g., Atala at ¶[0002]).  Specifically, Atala teaches that sonication may be used as a form of mechanical agitation to facilitate the removal of cellular material, and that sonication is routinely used in decellularization procedures, stating that frequencies ranging from "about 7Hz to 40 MHz" can be used, with “typical” sonication frequencies” of 40 kHz to 50 kHz.  (see, e.g., Atala at ¶[0040]).  Notably, Atala explicitly teaches that such frequencies are expected to give “sound-enhanced tissue dissociation” (id.).  In addition, Atala explicitly discloses that decellularized tissue may be dried for long-term storage using routine drying methods including freeze-drying or lyophilizing the tissue (see, e.g., id. at ¶[0050]; see also id. at ¶[0065]).  
Tamkovich et al. (Circulating DNA and DNase Activity in Human Blood, Ann. N. Y. Acad. Sci., vol. 1075:191-196 (2006); hereafter “Tamkovich”; cited in previous action) identifies that blood contains DNase and other hydrolyzing enzymes capable of degrading DNA (see, e.g., Tamkovich at abs, 191 at 1st ¶ to 192 at 1st partial ¶).  Accordingly, an artisan would readily appreciate that adding more blood to a sample is equivalent to adding more DNase to a sample.  Accordingly, it would not be surprising or unexpected that dsDNA is selectively destroyed at higher rates in the presence of higher amounts of DNase (i.e., blood), because DNase is well-understood and art-recognized as an enzyme that selectively destroys DNA but not proteins.  .

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Spec. at ¶[0038], noting that the use of two sets of filters and reaction vessels is understood to be referred to as only having “2 stages”.
        2 Amended claims 12(e) and 24 reasonably appear to encompass an infinite and never-ending loop, wherein 12(e) requires repeating steps 12(b)-12(d), but wherein 12(b) adds additional starting material, and wherein claim 12(d) is only performed until 65%-79% is captured per claim 24, which causes claim 12(b) to be repeated and more material added, ad infinitum, but where the “80%” cut-off at claim 12(e) is never reached.
        3 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        4 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        5 Acetic acid and HCL are acids and art-recognized decellularizing agents (see, e.g., Crapo at 3234 col I § “3 Decellularization agents” at § 3.1.1, Table 2 on 3235-3236).
        6 Regarding peracetic acid (see, e.g., Crapo at 3234 at col I § “3. Decellularization agents” at §3.1.1 “Acids and bases"), Applicant previously acknowledged that it comprises acetic acid and hydrogen peroxide (see, e.g., Reply filed 5/2/2016 at 12 at 1st and 2nd ¶¶), and is therefore necessarily hydrogen peroxide at an acetic pH.